RAIT FINANCIAL TRUST
10,000,000
Common Shares of Beneficial Interest
(par value $0.03 per share)

Amendment No. 1 to Capital on Demand™ Sales Agreement

November 26, 2014

Ladies and Gentlemen:

RAIT Financial Trust, a Maryland real estate investment trust (the “Company”),
RAIT Partnership, L.P., a Delaware limited partnership (the “Partnership”), and
JonesTrading Institutional Services LLC (the “Agent”), are parties to that
certain Capital on Demand™ Sales Agreement dated November 21, 2012 (the
“Original Agreement”). All capitalized terms not defined herein shall have the
meanings ascribed to them in the Original Agreement. The parties, intending to
be legally bound, hereby amend the Original Agreement as follows:

1. Section 1 of the Original Agreement is hereby deleted and replaced with the
following:

“1. Issuance and Sale of Shares. The Company agrees that, from time to time
after the filing of the Prospectus Supplement (defined below) with the
Securities and Exchange Commission (the “Commission”) during the term of this
Agreement, on the terms and subject to the conditions set forth herein, it may
issue and sell through the Agent, up to 7,918,919 (the “Maximum Amount”) common
shares of beneficial interest (the “Placement Shares”) of the Company, par value
$0.03 per share (the “Common Shares”). Notwithstanding anything to the contrary
contained herein, the parties hereto agree that compliance with the limitations
set forth in this Section 1 on the amount of Placement Shares issued and sold
under this Agreement shall be the sole responsibility of the Company and that
Agent shall have no obligation in connection with such compliance. The issuance
and sale of Placement Shares through Agent will be effected pursuant to the
Registration Statement (as defined below) filed by the Company and declared
effective by the Commission, although nothing in this Agreement shall be
construed as requiring the Company to use the Registration Statement to issue
Common Shares.

The Company has filed, in accordance with the provisions of the Securities Act
of 1933, as amended (the “Securities Act”) and the rules and regulations
thereunder (the “Securities Act Regulations”), with the Commission a
registration statement on Form S-3 (File No. 333-195547), including a base
prospectus, relating to certain securities, including the Placement Shares to be
issued from time to time by the Company, and which incorporates by reference
documents that the Company has filed or will file in accordance with the
provisions of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and the rules and regulations thereunder (the “Exchange Act
Regulations”). The Company has prepared a prospectus supplement specifically
relating to the Placement Shares (the “Prospectus Supplement”) to the base
prospectus included as part of such registration statement. The Company will
furnish to the Agent, for use by the Agent, copies of the prospectus included as
part of such registration statement, as supplemented by the Prospectus
Supplement, relating to the Placement Shares. Except where the context otherwise
requires, such registration statement, any successor registration statement,
including all documents filed as part thereof or incorporated by reference
therein, and including any information contained in a Prospectus (as defined
below) subsequently filed with the Commission pursuant to Rule 424(b) under the
Securities Act Regulations or deemed to be a part of such registration statement
pursuant to Rule 430B of the Securities Act Regulations, is herein called the
“Registration Statement.” The base prospectus, including all documents
incorporated therein by reference, included in the Registration Statement, as it
may be supplemented by the Prospectus Supplement, in the form in which such
prospectus and/or Prospectus Supplement have most recently been filed by the
Company with the Commission pursuant to Rule 424(b) under the Securities Act
Regulations, together with the then issued Issuer Free Writing Prospectus(es)
(as defined below), is herein called the “Prospectus.”

Any reference herein to the Registration Statement, any Prospectus Supplement,
Prospectus or any Issuer Free Writing Prospectus shall be deemed to refer to and
include the documents, if any, incorporated by reference therein (the
“Incorporated Documents”), including, unless the context otherwise requires, the
documents, if any, filed as exhibits to such Incorporated Documents. Any
reference herein to the terms “amend,” “amendment” or “supplement” with respect
to the Registration Statement, any Prospectus Supplement, the Prospectus or any
Issuer Free Writing Prospectus shall be deemed to refer to and include the
filing of any document under the Exchange Act on or after the most recent
effective date of the Registration Statement, or the date of Prospectus
Supplement, Prospectus or such Issuer Free Writing Prospectus, as the case may
be, and incorporated therein by reference. For purposes of this Agreement, all
references to the Registration Statement, the Prospectus or to any amendment or
supplement thereto shall be deemed to include any copy filed with the Commission
pursuant to its Electronic Data Gathering Analysis and Retrieval System, or if
applicable, the Interactive Data Electronic Application system when used by the
Commission (collectively, “EDGAR”).

2. Except as specifically set forth herein, all other provisions of the Original
Agreement shall remain in full force and effect.

3. Entire Agreement; Amendment; Severability. This Amendment No. 1 together with
the Original Agreement (including all schedules and exhibits attached hereto and
thereto and Placement Notices issued pursuant hereto and thereto) constitutes
the entire agreement and supersedes all other prior and contemporaneous
agreements and undertakings, both written and oral, among the parties hereto
with regard to the subject matter hereof. All references in the Original
Agreement to the “Agreement” shall mean the Original Agreement as amended by
this Amendment No. 1; provided, however, that all references to “date of this
Agreement” in the Original Agreement shall continue to refer to the date of the
Original Agreement, and the reference to “time of execution of this Agreement”
set forth in Section 13(a) shall continue to refer to the time of execution of
the Original Agreement.

4. Applicable Law; Consent to Jurisdiction. This amendment shall be governed by,
and construed in accordance with, the internal laws of the State of New York
without regard to the principles of conflicts of laws. Each party hereby
irrevocably submits to the non-exclusive jurisdiction of the state and federal
courts sitting in the City of New York, borough of Manhattan, for the
adjudication of any dispute hereunder or in connection with any transaction
contemplated hereby, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof (certified or registered mail, return
receipt requested) to such party at the address in effect for notices to it
under this amendment and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law.

5. Waiver of Jury Trial. The Company and the Agent each hereby irrevocably
waives any right it may have to a trial by jury in respect of any claim based
upon or arising out of this amendment or any transaction contemplated hereby.

6. Counterparts. This amendment may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery of an executed amendment by one
party to the other may be made by facsimile transmission.

[Remainder of Page Intentionally Blank]

If the foregoing correctly sets forth the understanding among the Company and
the Agent, please so indicate in the space provided below for that purpose,
whereupon this letter shall constitute a binding amendment to the Agreement
between the Company and the Agent.

Very truly yours,

      RAIT FINANCIAL TRUST   By:  
/s/ James J. Sebra
   
 
   
Name: James J. Sebra
   
Title: Chief Financial Officer and
Treasurer

      RAIT PARTNERSHIP, L.P. By: RAIT General, Inc., its sole general partner
By: /s/ James J. Sebra Name: James J. Sebra Title: Chief Financial Officer and
Treasurer     ACCEPTED as of the date first-above written:

      JONESTRADING INSTITUTIONAL
SERVICES LLC   By:  
/s/ Alan Hill
   
 
   
Name: Alan Hill
   
Title: Chief Financial
Officer

